—Judgment unanimously affirmed without costs. Memorandum: There is no merit to claimants’ contention that the trial court’s findings are contrary to the weight of evidence. The resolution of issues of credibility is peculiarly within the province of the finder of fact (see, Hess v Zoological Socy., 134 AD2d 824, 825; Mikula v Duliba, 94 AD2d 503, 508), and there is no basis in this record to disturb the trial court’s resolution of issues of credibility in favor of the State. (Appeal from Judgment of Court of Claims, NeMoyer, J. — False Arrest.) Present — Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.